[Cite as Riggenbach v. Unknown, 2011-Ohio-4374.]



                                    Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




SHANE RIGGENBACH                                   Case No. 2011-03413-AD

        Plaintiff                                  Deputy Clerk Daniel R. Borchert

        v.                                         Case No. 2011-03413-AD

UNKNOWN

        Defendant


         {¶1} On March 9, 2011, this court issued a pre-screening entry dismissing Child
Support Enforcement Agency as defendant and ordering plaintiff to file an amended
complaint naming an appropriate defendant. Plaintiff has failed to comply with the court
order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R.
41. The court shall absorb the costs of this case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

cc:
Shane Riggenbach, #490-202
P.O. Box 788
Mansfield, Ohio 44901

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11